DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “present invention” in line 5, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Publication No. 2017/0215198). 

Regarding claim 1, Chen teaches, a method of transmitting a signal according to a resource allocation priority by a user equipment (UE) [FIGS. 3B and 4B; ¶0067 and 0071, a method transmitting SRS and/or PUCCH signals according to a resource allocation priority where SRS is dropped when the SRS and the PUCCH overlap in a symbol], the method comprising:
	when sounding reference signal (SRS) symbols and a physical uplink control channel (PUCCH) symbol are configured to overlap with each other [FIGS. 3B and 4B; ¶0067 and 0071, when SRSs 320-b and 320-c symbols and PUCCH symbol(s) are configured to overlap with each other], transmitting an SRS in a non-overlapped symbol [FIGS. 3B and 4B; ¶0067 and 0071, transmitting the SRS 320-c in a non-overlapped symbol]; and dropping an SRS transmission in an overlapped symbol [FIGS. 3B and 4B; ¶0067 and 0071, dropping a transmission of SRS 320-b in the overlapped symbol].

Regarding claim 2, Chen teaches, transmitting the PUCCH symbol in the overlapped symbol [FIGS. 3B and 4B; ¶0054, 0067 and 0071, note that the symbols 325-b are scheduled for PUCCH transmission, and the SRS 320-b in the symbol (e.g., second symbol from the right of FIG. 3B) overlapped with the PUCCH is dropped, thus the PUCCH in the overlapped symbol can be transmitted].

Regarding claim 3, Chen teaches, wherein the SRS symbols include a plurality of consecutive symbols [FIGS. 3B and 4B; ¶0067 and 0071, the SRS symbols includes a plurality of consecutive symbols 320-b and 320-c].

Regarding claim 8, Chen teaches, a user equipment (UE) [FIGS. 3B, 4B and 8;¶0086, wireless device 800/user equipment] for transmitting a signal according to a resource allocation priority [¶0067 and 0071, for transmitting SRS and/or PUCCH signals according to a resource allocation priority where SRS is dropped when the SRS and the PUCCH overlap in a symbol], the UE [FIGS. 3B, 4B and 8;¶0086, wireless device 800/user equipment ] comprising:
	a transmitter [FIG. 8;¶0086-0087, transmitter 815]; and 
	a processor [FIG. 8;¶0086-0087, processor].
Thus, claim 8 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 9, Chen teaches “processor” and “transmitter” as set forth above in claim 8. Thus, claim 9 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2017/0215198) in view of Han et al (US Publication No. 2012/0008577). 

Regarding claim 4, although Chen teaches, “the PUCCH symbol”, Chen does not explicitly teach (see, emphasis), wherein a PUCCH resource is periodic.
		However, Han teaches, a PUCCH resource is periodic [¶0139, the PUCCH resources are allocated in a periodic manner]. 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PUCCH resource taught by Chen to be allocated in a periodic manner as taught by Han to arrive at the claimed invention, because it would provide the system with the enhanced flexibility in allocating the PUCCH resources to allow UE to configure a multi-antenna transmission modes [¶0139 of Han].

Regarding claim 5, although Chen teaches, “the PUCCH symbol”, Chen does not explicitly teach (see, emphasis), wherein a PUCCH resource is aperiodic.
[¶0139, the PUCCH resources are allocated in an aperiodic manner]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PUCCH resource taught by Chen to be allocated in an aperiodic manner as taught by Han to arrive at the claimed invention, because it would provide the system with the enhanced flexibility in allocating the PUCCH resources to allow UE to configure a multi-antenna transmission modes [¶0139 of Han].

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2017/0215198) in view of Wang et al (US Publication No. 2020/0120704). 

Regarding claim 6, Chen teaches, a method of transmitting a signal according to a resource allocation priority by a user equipment (UE) [FIGS. 3B and 4B; ¶0067 and 0071, a method transmitting SRS and/or PUCCH signals according to a resource allocation priority where SRS is dropped when the SRS and the PUCCH overlap in a symbol], the method comprising:
	when an aperiodic sounding reference signal (SRS) and a physical uplink control channel (PUCCH) are configured to overlap with each other in a resource area [FIGS. 3B and 4B; ¶0067 and 0071, when SRSs 320-b and 320-c symbols (i.e., aperiodic SRS; further see, ¶0041, SRS transmission is categorized as a type 1 (aperiodic) SRS) and PUCCH symbol(s) are configured to overlap with each other in an area corresponding to the symbol 320-b (i.e., resource area)], transmitting the PUCCH [FIGS. 3B and 4B; ¶0054, 0067 and 0071, transmitting the PUCCH; note that the symbols 325-b are scheduled for PUCCH transmission, and the SRS 320-b in the symbol (e.g., second symbol from the right of FIG. 3B) overlapped with the PUCCH is dropped, thus the PUCCH in the overlapped symbol can be transmitted]; and dropping a transmission of the aperiodic SRS [FIGS. 3B and 4B; ¶0067 and 0071, dropping a transmission of SRS 320-b (i.e., aperiodic SRS; further see, ¶0041, SRS transmission is categorized as a type 1 (aperiodic) SRS)].
		Although Chen teaches, “an aperiodic sounding reference signal (SRS) and a physical uplink control channel (PUCCH)  are configured to overlap with each other in a resource area”, Chen does not explicitly teach (see, emphasis), a physical uplink control channel (PUCCH) for a request related to beam failure.
		However, Wang teaches, a physical uplink control channel (PUCCH) for a request related to beam failure [¶0049, SR on PUCCH for a request related to beam failure recovery request].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Chen by including “a physical uplink control channel (PUCCH) for a request related to beam failure“ as taught by Wang, because it would provide the system with the enhanced capability of improving success possibility of beam failure recovery when a beam failure occurs [¶0051 and 0052 of Wang].

Regarding claim 13, Chen teaches, a user equipment (UE) [FIGS. 3B, 4B and 8;¶0086, wireless device 800/user equipment] for transmitting a signal according to a resource allocation priority [¶0067 and 0071, for transmitting SRS and/or PUCCH signals according to a resource allocation priority where SRS is dropped when the SRS and the PUCCH overlap in a symbol], the UE [FIGS. 3B, 4B and 8;¶0086, wireless device 800/user equipment ] comprising:
	a transmitter [FIG. 8;¶0086-0087, transmitter 815]; and 
	a processor [FIG. 8;¶0086-0087, processor].
Thus, claim 13 is rejected at least based on a similar rational applied to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2017/0215198) in view of Wang et al (US Publication No. 2020/0120704) and further in view of Tiirola et al (US Publication No. 2018/0279291). 

Regarding claim 7, although Chen in view of Wang teaches, “the PUCCH for the request related to beam failure” as set forth above in claim 6, Chen in view of Wang does not explicitly teach (see, emphasis), the PUCCH is a short PUCCH.
		However, Tiirola teaches, the PUCCH is a short PUCCH [¶0066-0068, a short PUCCH].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PUCCH for the request related to beam failure taught by Chen in view of Wang to be “a short PUCCH“ as taught by Tiirola, because it would provide the system with the enhanced capability of allowing for quicker or more frequent transmission of UL control information [¶0046 of Tiirola].

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Seo et al (US Publication No. 2013/0208710) [see, ¶0124]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                         
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469